Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 1 of 10 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


                   LEURY SOTO                        Case No.:

                       Plaintiff,

                          v.

          OCEAN FISH MARKET INC. and
             PEDRO C. ESPAILLAT

                     Defendants


         INTERNAL REVENUE SERVICE
      (Statutory notice pursuant to 26 USC §
                       7434d)


                   COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff LEURY SOTO by and through the undersigned counsel, hereby

  files this Complaint against the above-named Defendants, OCEAN FISH MARKET

  INC. and PEDRO C. ESPAILLAT.

                                    NATURE OF THE CASE

     1.      This is an action brought by Plaintiff LEURY SOTO, (hereafter “Plaintiff”)

             against his former employers, Defendants OCEAN FISH MARKET INC.,

             and PEDRO C. ESPAILLAT (hereafter referred to as “Defendants”) for

             violations of the Fair Labor Standards Act of 1938, 29 U.S.C. § 201, et

             seq. (“FLSA”), and to recover civil damages for fraudulent filing of

             information returns in violation of 26 U.S.C. §7434(a).
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 2 of 10 PageID 2




     2.   During the term of Plaintiff’s employment, Defendants had a practice of

          paying Plaintiff a regular rate for hours worked in excess of forty in a

          workweek. Additionally, Defendants reported Plaintiff’s (incomplete)

          overtime compensation in a 1099 tax form, while reporting other work

          hours in a W-2 form.

                            JURISDICTION AND VENUE

     3.   This Court has subject matter jurisdiction conferred by 29 U.S.C. §

          216(b), 28 U.S.C. § 1331, and 26 U.S.C. §7434.

     4.   Venue is proper in the Orlando Division of the Middle District of Florida

          under Local Rule 1.02 of the Local Rules of the Middle District of Florida.

          Orange County has the greatest nexus with the cause because it is the

          place where Plaintiff provided services and Defendants conducted

          business.

                                          PARTIES

     5.   Plaintiff, LEURY SOTO, a resident of Orange County, was a former

          employee of Defendants who worked at Ocean Fish Market d/b/a D

          ‘Ocean Fish Market, located in 7803 E Colonial Dr, Suite 101, Orlando,

          Florida.

     6.   Plaintiff, LEURY SOTO, is an employee as defined by the laws under

          which this action is brought.

     7.   Defendants OCEAN FISH MARKET INC. and PEDRO C. ESPAILLAT

          are employers as defined by the laws under which this action is brought.




                                                                        Page 2 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 3 of 10 PageID 3




     8.    Defendant OCEAN FISH MARKET INC. is a Florida Profit Corporation

           organized and existing under and by virtue of the laws of Florida.

     9.    Defendant OCEAN FISH MARKET INC. also conducts business under

           the fictitious name D' OCEAN FISH MARKET.

     10.   Defendants OCEAN FISH MARKET INC. and PEDRO C. ESPAILLAT

           operate two fish markets, located in 2125 W. Washington St., Orlando,

           Florida 32805, and 7803 E. Colonial Dr., Suite 101, Orlando, Florida

           32807.

     11.   Defendant PEDRO C. ESPAILLAT is the President of OCEAN FISH

           MARKET INC.

     12.   Defendant PEDRO C. ESPAILLAT is an individual resident of the State

           of Florida, who owned and/or operated OCEAN FISH MARKET INC. and

           who regularly: a) exercised control over the day-to-day operations of

           said entity; b) had direct involvement in employment affairs; c) hired

           employees    (including   Plaintiff);   and/or   d)   controlled    terms    of

           employment (including Plaintiff’s hourly rate and partial overtime

           compensation).

                                         COVERAGE

     13.   Defendant OCEAN FISH MARKET INC. is an enterprise engaged in

           commerce or in the production of goods for commerce, covered by the

           FLSA, and as defined by 29 U.S.C. § 203.




                                                                              Page 3 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 4 of 10 PageID 4




     14.   Defendant OCEAN FISH MARKET is a fish market that uses debit/credit

           card payments to entities outside the state of Florida, to purchase food,

           supplies, materials, and a multitude of other market products, some of

           which are manufactured outside the state of Florida, and which cross

           state lines in the flow of commerce. Defendant sells such products in the

           stream of commerce and accepts payment from customers through

           debit/credit cards and checks from banks located outside the state of

           Florida or processed outside Florida. Defendant also hosts one or

           website and/or Facebook pages viewed by potential customers across

           state lines, and send faxes, emails, and other communications across

           state lines.

     15.   Upon information and belief, Defendant OCEAN FISH MARKET’s

           annual gross volume of sales exceeded $500,000/year at all relevant

           times.

     16.   Defendants OCEAN FISH MARKET INC. and PEDRO C. ESPAILLAT

           were employers within the definition of the FLSA, 29 U.S.C. § 203.

     17.   During the term of his employment, Plaintiff LEURY SOTO was engaged

           in commerce and was therefore subject to the individual coverage of the

           FLSA. 29 U.S.C. § 206.

     18.   Plaintiff LEURY SOTO regularly processed credit and/or debit card

           purchases from customers.




                                                                       Page 4 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 5 of 10 PageID 5




     19.   The services performed by Plaintiff were essential, necessary, and an

           integral part of the business conducted by Defendants.

     20.   Plaintiff was a covered employee for purposes of the FLSA pursuant to

           29 U.S.C. § § 207 and 206.

                                  FACTUAL BACKGROUND

     21.   Plaintiff LEURY SOTO was employed by Defendants OCEAN FISH

           MARKET INC. and PEDRO C. ESPAILLAT from February 2018 to

           March 2019.

     22.   Plaintiff worked as a fish marker worker at OCEAN FISH MARKET INC.

     23.   Plaintiff’s duties included cleaning, selling, and cutting fish, as well as

           helping customers.

     24.   Plaintiff was paid $10.00 per hour and was paid in cash.

     25.   Defendants OCEAN FISH MARKET INC. and PEDRO C. ESPAILLAT

           had a practice of paying Plaintiff a regular rate for hours worked in

           excess of forty in a workweek. Additionally, Defendants reported

           Plaintiff’s (partial) overtime compensation in a 1099 tax form, while

           reporting other work hours in a W-2 form.

     26.   During his employment with Defendants, Plaintiff was classified as non-

           exempt.

     27.   Plaintiff was classified both as an employee and independent contractor.

     28.   Since Plaintiff was paid an hourly rate, Plaintiff did not have an

           opportunity for profit or loss.




                                                                         Page 5 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 6 of 10 PageID 6




     29.   All overhead and investment in the operation in which Plaintiffs worked

           was made by Defendants, not by Plaintiff. Plaintiff used Defendants’

           equipment, facilities, supplies, and workplace to carry out his duties.

     30.   The work performed by Plaintiff was mostly manual work. It did not

           require initiative to operate or expand an independent business, or

           independent business judgment. Rather, Plaintiff’s work consisted of

           preparing fish and helping customers.

     31.   Plaintiff’s relationship with Defendants, while at will, was for an indefinite

           period and not for a particular project or definite term of duration.

     32.   Defendants’ exercised control over the manner in which Plaintiff

           performed his work.

     33.   Plaintiff was economically dependent on Defendants.

     34.   Plaintiff did not engage in a fish business distinct from that of

           Defendants.

     35.   Defendants established Plaintiff’s schedule and hourly rate.

     36.   Defendants willfully misclassified Plaintiff as an independent contractor,

           even though the factual circumstances of the relationship between them

           demonstrated that Plaintiff was in fact an employee.

     37.   Defendants knew or should have known that they had a legal duty to

           report Plaintiff’s compensation in W-2 Forms.

     38.   Defendants’ actions were willful and showed reckless disregard for their

           obligations under the Internal Revenue Code.




                                                                            Page 6 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 7 of 10 PageID 7




     39.   With respect to the FLSA, Plaintiff did not satisfy any of the requirements

           for overtime exemptions set forth in the FLSA.

     40.   During the period covered by the employment, Plaintiff worked in excess

           of forty (40) hours in a workweek and was not compensated at the

           statutory rate of one and one-half times his regular rate of pay.

     41.   Instead, Defendants paid overtime at Plaintiff’s regular rate of $10.00

           (and reported Plaintiff’s overtime compensation in a 1099 tax form, while

           reporting other compensation in a W-2 form).

     42.   Plaintiff worked five to six days a week, an average of 57.5 to 69 hours

           a week.

     43.   Plaintiff LEURY SOTO discussed with Defendant PEDRO C.

           ESPAILLAT his overtime compensation and was informed that they did

           not pay overtime.

     44.   Therefore, Defendants OCEAN FISH MARKET INC. and PEDRO C.

           ESPAILLAT were aware that Plaintiff was working without proper

           compensation but did not cure the ongoing FLSA violations.

     45.   Defendants’ actions were willful and/or showed reckless disregard as to

           whether their conduct was prohibited by the FLSA.

     46.   Plaintiff LEURY SOTO did not punch or record his time. Plaintiff’s time

           and payroll records (including the hours worked in each workweek)

           should be in Defendants’ custody and control, pursuant to 29 C.F.R. §




                                                                         Page 7 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 8 of 10 PageID 8




              516. However, the accuracy, completeness, and sufficiency of such

              records is at issue.

                                    COUNT I
               RECOVERY OF OVERTIME COMPENSATION UNDER THE FLSA

     47.      Plaintiff LEURY SOTO re-alleges and incorporates the allegations

              contained in Paragraphs 1 through 46 above.

     48.      Defendants OCEAN FISH MARKET INC. and PEDRO C. ESPAILLAT

              failed to pay Plaintiff properly for all hours worked in excess of forty (40)

              hours in a workweek in compliance with the FLSA.

     49.      Plaintiff is entitled to be paid time and one-half his regular rate of pay for

              each hour worked in excess of forty (40) in a workweek.

     50.      As a result of Defendants’ willful violation of the FLSA, Plaintiff LEURY

              SOTO is entitled to damages, liquidated damages, pre-judgment

              interest, attorney’s fees, and costs.

           WHEREFORE, Plaintiff LEURY SOTO respectfully requests judgment

  against Defendants OCEAN FISH MARKET INC. and PEDRO C. ESPAILLAT, and

  the following damages:

           a. Unpaid overtime compensation pursuant to 29 U.S.C. § 216(b);

           b. Liquidated damages in an amount equal to the overtime compensation

              owed in accordance with 29 U.S.C. § 216(b);

           c. Pre-judgment interest;

           d. Attorneys’ fees and costs as provided by 29 U.S.C. § 216(b); and

           e. Such further relief as the Court deems just and appropriate.



                                                                               Page 8 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 9 of 10 PageID 9




                               COUNT II
                 CIVIL DAMAGES FOR FRAUDULENT FILING
           OF INFORMATION RETURNS PURSUANT TO 26 USC §7434

  51.    Plaintiff re-alleges and incorporates the allegations contained in Paragraphs

         1 through 46 above.

  52.    By erroneously reporting Plaintiff’s overtime compensation in a 1099 tax

         form, and failing to properly record, account for, and report to the IRS all of

         the monies paid to Plaintiff as compensation for all hours worked,

         Defendants filed fraudulent information returns with the IRS, in violation of

         26 U.S.C. § 7434.

  53.    Under the Internal Revenue Code, 26 U.S.C. § 7434, “[if] any person willfully

         files a fraudulent information return with respect to payments purported to

         be made to any other person, such other person may bring a civil action for

         damages against the person so filing such return.”

         WHEREFORE, Plaintiff LEURY SOTO respectfully requests judgment

  against Defendants OCEAN FISH MARKET INC. and PEDRO C. ESPAILLAT, and

  the following:

            a.     Costs attributable to resolving deficiencies, damages of

                   $5,000.00 for Plaintiff, and damages resulting from the additional

                   tax debt and additional time and expenses associated with any

                   necessary correction.

            b.     That Defendants be ordered to take all the necessary steps to

                   correct the above-identified information returns.




                                                                           Page 9 of 10
Case 6:19-cv-00556-CEM-LRH Document 1 Filed 03/20/19 Page 10 of 10 PageID 10




            c.     All reasonable costs and attorney’s fees incurred in prosecuting

                   these claims; and

            d.     Such further relief as the Court deems just and equitable.


                                DEMAND FOR JURY TRIAL

      54.   Plaintiff requests a jury trial to the extent authorized by law.

      Dated: March 20, 2019                         Respectfully submitted,


                                                    CYNTHIA GONZALEZ P.A.
                                                    1936 W MLK Blvd.
                                                    Suite 206
                                                    Tampa, Florida 33607
                                                    Telephone: 813.333.1322
                                                    Toll free: 888.WagesDue
                                                    Fax: 866.593.6771
                                                     WagesDue.com

                                                    s/ Cynthia Gonzalez
                                                    Cynthia M. Gonzalez
                                                    Florida Bar No. 53052
                                                    Attorney for Plaintiff
                                                    cynthia@wagesdue.com




                                                                           Page 10 of 10
